Citation Nr: 0325594	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-15 209A	)	DATE
	)
	)


THE ISSUE

Whether a January 13, 1976 decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
a chronic neuropsychiatric disability should be revised or 
reversed on the grounds of clear and unmistakable error (CUE)

(The issue of entitlement to an effective date earlier than 
February 2, 1994 for the award of service connection for 
schizophrenia will be the subject of a separate Board 
decision.)


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The moving party served on active duty from April 1970 to 
July 1971.     

This matter comes before the Board on the moving party's 
motion for revision of a January 13, 1976 Board decision on 
the grounds of clear and unmistakable error (CUE).  The 
January 13, 1976 Board decision denied entitlement to service 
connection for a chronic neuropsychiatric disability.    

In March 1999, the moving party filed a motion for revision 
of the January 1976 Board decision on the basis of CUE.  

 
FINDINGS OF FACT

1.  In January 1976, the Board denied the moving party's 
claim of entitlement to service connection for a 
neuropsychiatric disorder.    

2.  The Board's decision of January 1976 was supported by 
evidence then of record; it is not shown that the correct 
facts as they were known at the time were not before the 
Board or that the applicable statutory and regulatory 
provisions existing at that time were ignored or incorrectly 
applied.


CONCLUSION OF LAW

The Board's January 13, 1976 decision does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 
20.1411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

CUE Law and Regulations 

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2002).  Pursuant to 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. 
§ 20.1404(b) (2002).  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2002), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied. 

(b)  Record to be reviewed.  (1) General.  Review for 
clear and unmistakable error in a prior Board decision 
must be based on the record and the law that existed 
when that decision was made.  (2) Special rule for Board 
decisions issued on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, the record 
that existed when that decision was made includes 
relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such 
record was transferred to the Board for review in 
reaching that decision, provided that the documents 
could reasonably be expected to be part of the record.

(c)  Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on the 
grounds of clear and unmistakable error, there must have 
been an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.

(d)  Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis.  A new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty to assist.  
(3) Evaluation of evidence.  A disagreement as to how 
the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111). 

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'"  Fugo, 6 Vet. App. at 43.  

As noted above, the pertinent regulations define CUE as the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  CUE is also 
defined as an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  38 C.F.R. § 20.1403 (a), (c).  
If it is not absolutely clear that a different result would 
have ensued, the error complained of cannot be clear and 
unmistakable.  Id.

Service connection law and regulations in effect at the time 
of the January 13, 1976 Board decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C. § 310.  

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency, as such, 
are not diseases or injuries within the meaning of applicable 
legislation providing compensation benefits.  
38 C.F.R. § 3.303 (c) (1975).  



Analysis

Initial Matters

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  VA regulations that implement the VCAA are codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).

The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA is not applicable to motions for revision of a 
Board decision on the grounds of CUE.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court stated that a 
request for revision of a previous decision on the basis of 
CUE was not an "application" or "claim for any benefit 
under the laws administered by the Secretary" for purposes 
of chapter 51 of title 38.  The Court held that a 
"claimant" as defined by the new § 5100 includes a person 
applying for or seeking benefits under Part II or III of 
title 38, but cannot encompass a person seeking a revision of 
a final decision based upon CUE pursuant sections 5109A and 
7111.  The Court found nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to CUE 
motions. 

Discussion

Initially, the Board finds that the moving party's motion for 
revision of the January 1976 Board decision based on CUE 
contains clear and specific allegations of CUE.  

In a March 1999 statement, the moving party argued that the 
January 1976 Board decision which denied his original claim 
for a neuropsychiatric disorder was based upon erroneous 
medical evidence.  The moving party indicated that the 
evidence presented was erroneous because there was a 
misdiagnosis of personality disorder while he was in active 
duty in 1971; he noted that the May 1974 VA examination 
diagnosed neurosis.  The moving party indicated that this 
diagnosis was recently corrected to "continuing development 
of schizophrenia paranoia."  The moving party indicated that 
this incorrect medical evidence was critically instrumental 
in the denial of the original claim by the Board.  The moving 
party asserted that had the Board been presented with the 
correct medical diagnosis of his mental condition, a 
favorable decision would have been granted in 1976 by the 
Board.  The moving party argued that there was CUE by both 
the Army and the VA in the past diagnoses of his service-
connected disability.  

In an October 1999 statement, the moving party asserted that 
there was CUE at the time his claim was denied in 1976 
because the evidence at the time of the 1976 Board decision 
was clearly and unmistakably erroneous.  The moving party 
asserted that the in-service 1971 examination showing a 
diagnosis of personality disorder as the existing condition 
was CUE.  The moving party also argued that the 1974 VA 
examination which diagnosed a neurosis failed to properly 
diagnose the continuing development of the schizophrenia 
which was diagnosed by the VA in 1994.  The moving party 
argued that this evidence, the two misdiagnoses, was fatally 
flawed and is the subject of the CUE.  The moving party 
asserted that had the correct medical diagnosis been 
presented for the service connection decision, a favorable 
decision granting service connection would have been allowed.  
The moving party argued that these facts directly establish 
that CUE existed at the time of the 1976 Board decision which 
denied service connection.  

In a June 2001 statement, the moving party indicated that the 
January 1976 Board decision quoted the May 1974 VA 
examination, and that the May 1974 VA examination reported a 
diagnosis of neurosis and this diagnosis conflicted with the 
in-service diagnosis of personality disorder.  The moving 
party argued that therefore, under 38 C.F.R. § 4.125(b), it 
was the VA's duty by law to determine if the new diagnosis 
represented a progression of the prior diagnosis, a 
correction of an error in the prior diagnosis, or the 
development of a separate and new condition.  The moving 
party further argued that the VA examination should have been 
considered to be incomplete and inadequate for making a 
determination.  

The Court has consistently stressed the rigorous nature of 
the concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: It 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "Clear and 
unmistakable error' requires that error, otherwise 
prejudicial, . . . must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and 
unmistakable errors "are errors that are undebatable, so that 
it can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It 
must always be remembered that CUE is a very specific and 
rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).

The Board has reviewed the record as it existed at the time 
of the January 13, 1976 decision in light of the law and 
regulations then in effect.  In the January 13, 1976 Board 
decision, the Board denied entitlement to service connection 
for a neuropsychiatric disability.  The Board indicated that 
while a personality disorder was diagnosed in service, this 
was a condition which may not, by law, be granted service 
connection, and that the onset of the neuropsychiatric 
disorder was several years later.  The evidence considered by 
the Board at the time of the January 13, 1976 Board decision 
included the service medical records, service personnel 
records, a May 1974 VA examination report, and the moving 
party's hearing testimony from a hearing before the Board in 
March 1975.  

The service medical records showed that upon separation 
examination in May 1971, the moving party reported a history 
of frequent or severe headaches, dizziness or fainting 
spells, and a history of a head injury, motion sickness, 
frequent or terrifying nightmares, depression, or excessive 
worry, and nervous trouble.  Upon examination, immature 
personality disorder was diagnosed.  A June 1971 Report of 
Administrative Discharge Proceedings indicates that the 
moving party had been subject to nonjudicial punishment on 
three occasions beginning in April 1971.  The moving party 
was examined in June 1971 and mental status examination was 
essentially within normal limits.  A diagnosis of passive-
aggressive personality disorder with moderate impairment 
manifested by failure to perform assigned duties was 
reported.  The May 1974 VA examination report indicates that 
the moving party reported a history of receiving a blow to 
the head with a rock which caused a brief blackout and which 
required medical treatment.  The veteran had present 
complaints of frequent and severe headaches originating in 
the in the left side of his head.  The moving party noted 
that he experienced three blackouts since his head injury and 
that he had memory lapses and an inability to think or act 
rationally.  Neurological examination was essentially 
negative for an abnormality.  On psychiatric examination, a 
diagnosis of hysterical neurosis was made.   

The Board finds that the January 13, 1976 decision was 
consistent with the law and regulations in effect at that 
time.  The correct facts as they were known at the time were 
before the adjudicators, and the Board correctly applied the 
statutory and regulatory provisions.  The Board finds that 
the January 13, 1976 decision was supported by the evidence 
of record at that time.  The Board finds that, based on the 
evidence then of record, reasonable minds could conclude that 
the moving party's psychiatric disability did not manifest in 
his period of service.  There was evidence at the time of the 
1976 decision which supported this finding, and this evidence 
consisted of the moving party's service medical records.  As 
noted above, the service medical records reflect a diagnosis 
of a personality disorder.  The service medical records show 
that the moving party did not have a ratable mental disorder 
diagnosed during his period of service.  There is no evidence 
of a neurosis until 1974, almost three years after service 
separation.  The Board's conclusion, in its January 1976 
decision, that a psychiatric disorder manifested by headaches 
and blackouts was not incurred in or aggravated by service 
was supported by the evidence of record at that time.  
Indeed, there was no competent medical evidence of record at 
that time which established that the moving party had a 
psychiatric disorder other than a personality disorder in 
service.   

The Board correctly applied the statutory and regulatory 
provisions in the 1976 decision.  In the 1976 decision, the 
Board correctly indicated that service connection may not be 
established for a personality disorder.  The evidence of 
record at the time of the January 1976 Board decision shows 
that there was no manifestation of a psychosis within one 
year of service separation.  Thus, in the 1976 Board 
decision, the Board was correct when it did not apply the 
provisions of 38 C.F.R. §§ 3.307 and 3.309 (1975).   

Thus, the Board cannot say that it was "undebatable" that the 
Board's decision in 1976 contained error in failing to grant 
service connection for a psychiatric disorder.  There was 
evidence on which the Board could and did rely with respect 
to all of its conclusions.  Put another way, evidence then of 
record supported the Board's conclusion that the moving 
party's psychiatric disorder was not incurred in or 
aggravated by service.   

The moving party has several contentions.  The moving party 
asserts that there was CUE in the January 1976 Board decision 
because the evidence considered by the Board at that time was 
erroneous.  As noted above, the moving party argued that the 
evidence presented at the time of the 1976 Board decision was 
erroneous because there was a misdiagnosis of personality 
disorder while he was in active duty in 1971.  The moving 
party noted that the May 1974 VA examination diagnosed 
neurosis.  The moving party indicated that this diagnosis was 
recently corrected to "continuing development of 
schizophrenia paranoia."  The moving party argued that this 
incorrect medical evidence was critically instrumental in the 
denial of the original claim by the Board.  The moving party 
asserted that had the Board been presented with the correct 
medical diagnosis of his mental condition, a favorable 
decision would have been granted in 1976 by the Board.  

38 C.F.R. § 20.1403(d) specifically provides that a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision is not CUE.  See 38 C.F.R. 
§ 20.1403(d).  Thus, these contentions have no merit.  The 
Board also notes that review for clear and unmistakable error 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  See 38 C.F.R. 
§ 20.1403.  In the present case, evidence which was not part 
of the record at the time of the 1976 Board decision, such as 
the 1994 VA examination report, can not be considered.  

The moving party also asserts that there was CUE because in 
1974, the VA never clarified his diagnosis.  The moving party 
contends that the VA should have clarified whether he had a 
neurosis or a personality disorder in 1974 and the VA should 
have made a determination as to whether the diagnosis had 
changed.  The moving party also asserts that the May 1974 VA 
examination was inadequate.  The moving party is essentially 
arguing that the VA failed to fulfill its duty to assist 
because it failed to re-examine him and clarify his 
psychiatric diagnosis.  The VA's failure to fulfill the duty 
to assist is not CUE.  See 38 C.F.R. § 20.1403.  The Board 
points out that Rule 1403 specifically states that the 
Secretary's failure to fulfill the duty to assist is not CUE.  
See 38 C.F.R. § 20.1403 (d)(2).  Thus, these contentions have 
no merit.

Lastly, the Board notes that the moving party argues that the 
September 1974 rating decision which denied entitlement to 
service connection for a nervous disorder is clearly and 
unmistakably erroneous for the same reasons as the 1976 Board 
decision, and that the September 1974 rating decision was 
erroneous because it was based upon erroneous evidence.  The 
Board notes that the September 1976 rating decision has been 
affirmed in and therefore subsumed by the January 1976 Board 
decision.  See 38 C.F.R. § 20.1104 (2002).  Consequently, the 
September 1974 rating decision is not independently subject 
to review based on alleged CUE.  

For the above reasons, the Board finds that the January 1976 
Board decision was adequately supported by the evidence then 
of record and that the statutory and regulatory provisions 
that existed at the time of the January 1976 decision were 
correctly applied.  Therefore, the Board concludes that the 
January 1976 decision did not contain CUE.  See 38 U.S.C.A. 
§ 7111; 38 C.F.R. §§ 20.1403-20.1411.  The motion is 
accordingly denied. 




ORDER

The motion for revision of the January 13, 1976 Board 
decision is denied.    



                       
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


